Citation Nr: 0702619	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for loss of kidney.

3.  Entitlement to service connection for a prostate 
disability.  

4.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to medication taken for 
PTSD.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and July 2003 rating 
decisions of the New Orleans, Louisiana Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
benefits being sought on appeal.

The issues of entitlement to service connection for PTSD, 
loss of kidney, erectile dysfunction, hearing loss, and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to his July 2006 personal hearing, the veteran 
indicated that he wanted to withdraw his appeal seeking 
entitlement to service connection for a prostate condition, 
and the Board received such request prior to the promulgation 
of a decision.



CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for a prostate condition have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal from a July 2003 rating 
decision that, in pertinent part, denied service connection 
for a prostate condition.  During a pre-hearing conference 
conducted just prior to his June 27, 2006 personal hearing, 
the veteran indicated that he was withdrawing the issue of 
entitlement to service connection for a prostate condition.  
An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2006).  The veteran's statements at the pre- hearing 
conference have been transcribed and reduced to writing, 
therefore his withdrawal of this issue is valid.  Once the 
veteran withdrew this issue, there remained no allegations of 
error of fact or law for appellate consideration.  The Board 
does not have jurisdiction to review this issue on appeal and 
it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2006).


ORDER

Service connection claim for a prostate disability is 
dismissed.


REMAND

On review, the Board finds that additional development is 
necessary.  During the veteran's July 2006 personal hearing, 
he indicated that he has received treatment from the 
Alexandria VA Medical Center (VAMC) dating back to the mid-
1990's to the present.  While there are some records (2002 to 
2004) from the Alexandria VAMC, it does not appear that the 
remaining identified records are associated with the claims 
folder.  Also during his hearing, the veteran stated that he 
began receiving treatment from the VA Outpatient Clinic in 
Lafayette, Louisiana in 2003, and still receives treatment 
from such facility.  Review of the claims folder reveals that 
the veteran submitted some records dated in 2003 and 2004, 
which appear to be from the Lafayette Outpatient Clinic, 
however, it is unclear as to whether the 2003-2004 records 
submitted by the veteran are complete, and in any event, the 
claims folder does not contain up-to-date Lafayette records.  
Therefore, the Board finds that, on remand, all identified 
medical evidence should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all treatment 
records from the Lafayette VA Outpatient 
Clinic in Louisiana dated from 2003 to the 
present, and from the Alexandria, 
Louisiana VAMC, dated from the mid-1990's 
to the present.  All records obtained 
should be associated with the claims 
folder.

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claims 
for PTSD, loss of kidney, erectile 
dysfunction, hearing loss, and tinnitus, 
taking into account any newly obtained 
medical evidence.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be  returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


